277 F.3d 803 (6th Cir. 2001)
JENNIFER GRATZ AND PATRICK HAMACHER FOR THEMSELVES AND ALL OTHER   SIMILARLY SITUATED, Plaintiffs-Appellants (01-1333 and 01-1418), Plaintiffs-Appellees    (01-1416),v.
LEE BOLLINGER, ET AL., Defendants-Appellees (01-1333 and 01-1418),   Defendants-Appellants (01-1416),
EBONY PATTERSON, ET AL., Defendants-Appellees   (01-1333), Intervening Defendants (01-1416), Intervening Defendants-Appellees (01-1418),    Intervening Defendants-Appellants (01-1438)BARBARA GRUTTER, Plaintiff-Appellee  (01-1447 and 01-1516),v.LEE BOLLINGER. ET AL., Defendants-Appellants (01-1447),andKIMBERLY JAMES, ET AL., Intervening Defendants-Appellants (01-1516).
Nos. 01-1333, 01-1416, 01-1418, 01-1438, 01-1516
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
October 19, 2001

Before: MARTIN, Chief Circuit Judge; BOGGS, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.

Prior Report: 247 F.3d 631
ORDER

1
The plaintiffs in these consolidated appeals filed a petition seeking initial en banc review of the decisions of the two district courts before whom the cases were heard. The petition was referred to the three-judge panel to which the appeals had been assigned for oral argument on October 23, 2001.


2
The panel requested that all of the active judges of the court be polled to determine whether or not the petition should be granted and the appeals be presented in the first instance to the en banc court for argument and decision. A majority of the active judges voted    to grant the petition; therefore


3
IT IS ORDERED that the petition for initial hearing en banc be, and it hereby is, GRANTED. It is FURTHER ORDERED the oral argument scheduled for October 23, 2001 is cancelled; oral argument to the en banc court will be on Thursday, December 6, 2001, at 1:30 P.M., EST, in Cincinnati, Ohio.